     Case 4:20-cv-00017-JLK Document 4 Filed 03/30/20 Page 1 of 3 Pageid#: 134




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA                            MAR 30 2020
                                DANVILLE DIVISION

BRIAN DAVID HILL,                              )
                                               )
                Plaintiff,                     )     Case No. 4:20-cv-00017
                                               )
v.                                             )     ORDER
                                               )
GLEN ANDREW HALL, ESQ., et al.,                )     By: Hon. Jackson L. Kiser
                                               )         Senior United States District Judge
                Defendants.                    )


         On March 27, 2020, Plaintiff Brian David Hill (“Plaintiff”) filed a motion to proceed

in forma pauperis [ECF No. 1] and a complaint alleging causes of actions against Defendants

Glen Andrew Hall, Esq., Giles Carter Greer, Esq., Matthew Scott Thomas Clark, Esq., and

Lauren McGarry, Esq., for their alleged role in securing a garnishment against his social

security wages. (See generally Compl. [ECF No. 2].) Because I find Plaintiff’s motion to

proceed in forma pauperis is well-taken, that motion is hereby GRANTED. Pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii), however, I hereby DISMISS Plaintiff’s complaint without

prejudice.

         According to Plaintiff’s complaint:

                On or about November 15, 2019, the Circuit Court of
                Martinsville, Virginia, under the order of the Hon. Judge Giles
                Carter Greer (Def. #2) has unlawfully ordered garnishment of
                Brian David Hill’s social security disability disbursement income
                under the Supplemental Security Income, the amount totaling
                $1,124.00 and possibly more as Brian David Hill continues
                fighting his state case under Case #: CR19000009-00, Civil Case
                Nos. CL20000089-00 (Writ of Coram Vobis/Nobis) and
                CL19000331-00 (Writ of Habeas Corpus). Direct Appeal has
                also been timely filed in the state case but may fail under a legal
    Case 4:20-cv-00017-JLK Document 4 Filed 03/30/20 Page 2 of 3 Pageid#: 135




                 technicality. So legal fees are going to be enforced which is
                 garnishment.

(Compl. ¶ III.A.).

        Under the Rooker-Feldman doctrine, a “party losing in state court is barred from

seeking what in substance would be appellate review of the state court judgment in a United

States District Court.” Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994). “This is so

because Congress has vested the power to entertain an appeal of a state court judgment only

with the Supreme Court.” Smalley v. Shapiro & Burson, LLP, 526 F. App’x 231, 235 (4th

Cir. 2013) (unpublished) (citing 28 U.S.C. § 1257(c); Brown & Root, Inc. v. Breckenridge,

211 F.3d 194, 198-99 (4th Cir. 2000)). “A litigant may not circumvent these jurisdictional

mandates by instituting a federal action which, although not styled as an appeal, ‘amounts to

nothing more than an attempt to seek review of [the state court’s] decision by a lower federal

court.’” Am. Reliable Ins. Co. v. Stilwell, 336 F.3d 311, 316 (4th Cir. 2003) (quoting Plyler v.

Moore, 129 F.3d 728, 733 (4th Cir. 1997)).

        Plaintiff’s action is nothing more than an invitation to second-guess the state court’s

judgment1 and supplant my opinion in its place. This is categorically prohibited by the

Rooker-Feldman doctrine. His recourse is the state appellate procedure which, according to

his complaint, he is pursuing. Accordingly, this court is without jurisdiction to entertain

Plaintiff’s action, see Friendman’s, Inc. v. Dunlap, 290 F.3d 191, 195-96 (4th Cir. 2001),



1 Plaintiff characterizes the state court judgment as a garnishment of his social security benefits, which would
violate 42 U.S.C. § 407(a). What seems more likely, based on my interpretation of what he seems to allege, is
that he was ordered to (and apparently agreed to) pay attorney’s fees and, because his only source of income
is his social security, he views any order to pay (even an order he consented to) as a garnishment of those
funds. (See, e.g., Br. in Support of Compl. ¶ 10 [ECF No. 2]). Regardless, Rooker-Feldman prohibits his
action as he has pled it.

                                                     -2-
  Case 4:20-cv-00017-JLK Document 4 Filed 03/30/20 Page 3 of 3 Pageid#: 136




Plaintiff has failed to state a claim upon which relief may be granted, and his complaint will

be dismissed without prejudice.

        The clerk is directed to forward a copy of this Order to Plaintiff and to close this

case.

        ENTERED this 30th day of March, 2020.



                                    s/Jackson L. Kiser
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                             -3-
